DETAILED ACTION
This Office action is in response to the amendment filed on August 4, 2022.
Claims 1-20 are pending.
Claims 1, 3, 8, 10, 13, 15, 17, and 20 have been amended.
Claims 1-20 are allowed.
The objection to the title of the invention is withdrawn in view of Applicant’s arguments.
The objections to Claims 2-12 and 14 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Raffi Gostanian (Reg. No. 42,595) on August 29, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 08/04/2022), please amend Claims 1, 3, 8, 10, 13, 15, 17, and 20 as follows:

1. (Currently Amended) A method comprising:
identifying an attempted action taken to code;
determining whether to block the attempted action taken to the code based on user profile access rights assigned to a user profile associated with the attempted action taken to the code and a code permission assigned to the code which limits modifications and an egress action permitted to be made to the code; and
blocking one or more of access to the code, access to a file containing the code, and a port used to connect to a server hosting the code when the attempted action taken to the code comprises an egress action and violates the code permission assigned to the code limiting modifications.

2. (Previously Presented) The method of claim 1, further comprising:
identifying the code being accessed by identifying the file containing the code being accessed.

3. (Currently Amended) The method of claim 1, further comprising:
identifying a metadata tag stored in the file containing the code and applying a metadata tag rule to the file containing the code during [[the]] an attempted action to block access to the code.

4. (Previously Presented) The method of claim 3, further comprising:
determining whether the metadata tag is stored in the code responsive to the attempted action taken to the code.

5. (Previously Presented) The method of claim 1, further comprising:
monitoring code actions applied to the code by a user device during a code access session;
identifying an egress code action attempted to the code; and
applying a hash key to one or more code segments to create a hash value responsive to the egress code action.

6. (Original) The method of claim 5, wherein applying the hash key to the one or more code segments to create the hash value responsive to the egress code action comprises applying the hash key to only a portion of the one or more code segments.

7. (Previously Presented) The method of claim 1, further comprising:
permitting code egress from a server associated with the code for a period of time; and
when the period of time has lapsed, blocking subsequent code egress actions received.

8. (Currently Amended) An apparatus comprising:
a processor configured to:
identify an attempted action taken to code;
determine whether to block the attempted action taken to the code based on user profile access rights assigned to a user profile associated with the attempted action taken to the code and a code permission assigned to the code which limits modifications and an egress action permitted to be made to the code; and
block one or more of access to the code, access to a file containing the code, and a port used to connect to a server hosting the code when the attempted action taken to the code comprises an egress action and violates the code permission assigned to the code limiting modifications.

9. (Previously Presented) The apparatus of claim 8, wherein the processor is further configured to:
identify the code being accessed by identifying the file containing the code being accessed.

10. (Currently Amended) The apparatus of claim 8, wherein the processor is further configured to:
identify a metadata tag stored in the file containing the code and apply a metadata tag rule to the file containing the code during [[the]] an attempted action to block access to the code.

11. (Previously Presented) The apparatus of claim 10, wherein the processor is further configured to:
determine whether the metadata tag is stored in the code responsive to the attempted action taken to the code.

12. (Previously Presented) The apparatus of claim 8, wherein the processor is further configured to:
monitor code actions applied to the code by a user device during a code access session;
identify an egress code action attempted to the code; and
apply a hash key to one or more code segments to create a hash value responsive to the egress code action.

13. (Currently Amended) The apparatus of claim 12, wherein applying the hash key comprises applying the hash key 

14. (Previously Presented) The apparatus of claim 8, wherein the processor is further configured to:
permit code egress from a server associated with the code for a period of time; and
when the period of time has lapsed, block subsequent code egress actions received.

15. (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that, when executed, cause a processor to perform:
identifying an attempted action taken to code;
determining whether to block the attempted action taken to the code based on user profile access rights assigned to a user profile associated with the attempted action taken to the code and a code permission assigned to the code which limits modifications and an egress action permitted to be made to the code; and
blocking one or more of access to the code, access to a file containing the code, and a port used to connect to a server hosting the code when the attempted action taken to the code comprises an egress action and violates the code permission assigned to the code limiting modifications.

16. (Original) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
identifying the code being accessed by identifying the file containing the code being accessed.

17. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
identifying a metadata tag stored in the file containing the code and applying a metadata tag rule to the file containing the code during [[the]] an attempted action to block access to the code.

18. (Original) The non-transitory computer readable storage medium of claim 17, wherein the processor is further configured to perform:
determining whether the metadata tag is stored in the code responsive to the attempted action taken to the code.

19. (Original) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
monitoring code actions applied to the code by a user device during a code access session;
identifying an egress code action attempted to the code; and
applying a hash key to one or more code segments to create a hash value responsive to the egress code action.

20. (Currently Amended) The non-transitory computer readable storage medium of claim 19, wherein [[the]] applying the hash key to the one or more code segments to create the hash value responsive to the egress code action comprises applying the hash key to only a portion of the one or more code segments.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “determining whether to block the attempted action taken to the code based on user profile access rights assigned to a user profile associated with the attempted action taken to the code and a code permission assigned to the code which limits modifications and an egress action permitted to be made to the code; and blocking one or more of access to the code, access to a file containing the code, and a port used to connect to a server hosting the code when the attempted action taken to the code comprises an egress action and violates the code permission assigned to the code limiting modifications” as recited in independent Claims 1, 8, and 15.
The closest cited prior art, the combination of US 10,768,929 (hereinafter “Turner”), US 10,354,093 (hereinafter “Farber”), and US 2007/0130149 (hereinafter “Kelso”), teaches automatically updating source code in version control systems via a pull request. However, the combination of Turner, Farber, and Kelso fails to teach “determining whether to block the attempted action taken to the code based on user profile access rights assigned to a user profile associated with the attempted action taken to the code and a code permission assigned to the code which limits modifications and an egress action permitted to be made to the code; and blocking one or more of access to the code, access to a file containing the code, and a port used to connect to a server hosting the code when the attempted action taken to the code comprises an egress action and violates the code permission assigned to the code limiting modifications” as recited in independent Claims 1, 8, and 15; and as pointed out by the Applicant’s remarks/arguments on page 1 to page 3 of the Remarks (received on 08/04/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191